The opinion of the Court was filed
Per Curiam.
The owner of land is the person in whose name proceedings are to be instituted to recover damages or compensation for laud taken or injured by a railroad or canal company. The same rule applies in the case of public roads and streets : McFadden v. Johnson, 22 P. F. S., 335 ; Tenbrooke v. Jahke, 27 Id., 392. Damages being in the nature of a trespass for injury done to the land do not pass by a subsequent conveyance thereof. The damages were a personal claim of the owner when the injury occurred. They do not run with the land nor pass by the deed, although not specifically reserved.
Prior to the purchase by the appellant in this case the damages had not only been sustained, but had actually been assessed. The fact that a right of appeal existed, and the appellant purchased before the right of the vendor to appeal had expired, did not pass it to the appellant. It remained in the vendor as if he had not conveyed the land.
Decree affirmed and appeal dismissed at the costs of the appellants.